UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: March 31, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54905 Lion Consulting Group, Inc. (Exact name of registrant as specified in its charter) Delaware 99-0373067 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Albulastrasse 55 Zurich Switzerland V8 8048 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: +41 44 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes |_| No |X| Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes |_| No |X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YYesYes |X| No |_| (Not required by smaller reporting companies) Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes |X| No |_| The number of shares outstanding of the Registrant's Common Stock as July 29, 2015 was4,850,000 shares of common stock, $0.001 par value, issued and outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of September 30, 2014 was approximately $70,500. PART I Lion Consulting Group Inc. (the “Company”) was incorporated in the state of Delaware on February 6, 2012. We currently have no operations and are a “shell company” as that term is defined in Rule 12b-2 of the Exchange Act of 1934, as amended. We are currently assessing our options as how, and if, to proceed as a business.We believe that our most likely scenario for survival is to merge with and into or to acquire an existing business.To that end, we are seeking merger candidates and intend to take steps to make us a more attractive merger candidate. If we are unable to begin a new business or enter into a merger with or acquire an existing business, we will need to raise additional funds to continue as a business.If we cannot secure additional funds we will have to cease our business and our investors will lose their entire investment. ITEM 1A: RISK FACTORS We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B: UNRESOLVED STAFF COMMENTS This Item is not applicable to us. ITEM 2: PROPERTIES We do not own any real estate or other properties. The Company’s office is located atAlbulastrasse 55, Zurich, Switzerland.We do not pay any rent for such office space. ITEM 3: LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. ITEM 4: MINE SAFETY DISCLOSURES This Item is not applicable to us. 1 PART II ITEM 5: MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Market Information Our common stock is currently eligible to be quoted on the electronic quotation system operated by OTC Markets, Inc. under the symbol “LIOC.” At present there is no public market for our common stock. There has been no active public trading of our common stock to date. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Outstanding Options, Warrants or Convertible Debt We have no outstanding option, warrants or convertible debt. Holders of Our Common Stock As of July 29, 2015, there were 4,850,000shares of our common stock issued and outstanding held by 25 stockholders of record. Our transfer agent is Island Stock Transfer, Inc. located at 15500 Roosevelt Boulevard, Suite 301, Clearwater, Florida 33760, and their telephone number is (727) 289-0010. 2 Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not adopted any policy regarding payment of dividends. We did not declare any dividends in the fiscal year ended March 31, 2015, and we do not plan to declare any dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans We have not established any equity compensation plans authorizing security issuances. Recent sales of unregistered securities None. ITEM 6: SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information called for by this Item. ITEM 7: MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. Our auditor’s report on our March 31, 2015 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. We believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease our business. As of March 31, 2015, we had $0 cash on hand or in the bank. This amount will not satisfy our cash requirements for the next twelve months. We plan to satisfy our future cash requirements - primarily legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock.Additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. 3 If we are unsuccessful in raising the additional proceeds through a private placement offering, we will then have to seek additional funds through debt financing, which would be highly difficult for a shell company to secure. Therefore, we depend upon the success of the any private placement offering and failure thereof would result in our having to seek capital from other sources such as debt financing, which may not even be available to us. However, if such financing were available, because we are a shell company, we would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could manage the debt load. If we cannot raise additional proceeds via a private placement of our common stock or secure debt financing we would be required to cease as a business. As a result, investors in our common stock would lose all of their investment. We did not generate any revenue during the fiscal years ended March 31, 2014 and 2015. We incurred operating expenses in the amount of $25,322 in the fiscal year ended March 31, 2015. These operating expenses were comprised of professional fees and office and general expenses. We have no current agreements to merge with any other entity. As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost of maintaining our reporting status for the next twelve monthsis estimated to be $30,000. RESULTS OF OPERATIONS Our expenses decreased to $25,322 for the twelve months ended March 31, 2015 from $86,850 in the twelve months ended March 31, 2014.This decrease was the result of a decrease in management fees to $0 from $55,000 between the two periods partially offset by an increase in professional fees to $25,101 from $15,068 between the two periods. As we had no revenues or additional losses in either period, our net losses were the same as our total expenses. OFF BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to of maintaining our reporting status for the next twelve months is estimated to be $30,000 over this same period. Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Boards of Directors and Stockholders of Lion Consulting Group, Inc. We have audited the accompanying balance sheet of Lion Consulting Group, Inc., as of March 31, 2015, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lion Consulting Group, Inc., as of March31, 2015 and the results of its operations and cash flows for the year ended March 31, 2015, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that Lion Consulting Group, Inc. will continue as a going concern.As discussed in Note 7 to the financial statements, the Company has incurred losses from operations, has limited working capital and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 7. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KLJ & Associates, LLP KLJ & Associates, LLP Edina, Minnesota August 7, 2015 5201 Eden Avenue Suite 300 Edina, MN 55436 5 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Lion Consulting Group, Inc. Switzerland We have audited the accompanying balance sheets of Lion Consulting Group, Inc. (the “Company”) as of March 31, 2014 and 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended and the period from February 6, 2012 (Date of Inception) through March 31, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lion Consulting Group, Inc. as of March 31, 2014 and 2013 and the results of its operations and its cash flows for the years then ended and the period from February 6, 2012 (Date of Inception) through March 31, 2014 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 9 to the financial statements, the Company has negative working capital, has not yet received revenue from sales of products or services, and has incurred losses from operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to these matters are described in Note 9. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan July 9, 2014 6 Lion Consulting Group, Inc. Balance Sheets March 31, 2015 March 31, 2014 ASSETS CURRENT ASSETS: Cash $ - $ Total Current Assets - Total Assets $ - $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses and other current liabilities $ $ Loan Payable - related party - Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Common stock par value $0.001: 100,000,000 shares authorized; 4,850,000 shares issued and outstanding Additional paid-in capital Accumulated deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ - $ See accompanying notes to the financial statements. F-1 Lion Consulting Group, Inc. Statements of Operations For the Year For the Year Ended Ended March 31, 2015 March 31, 2014 Revenue $ - $ - Operating Expenses Filing and Registration Fees - Professional fees Rent - related party - - Research and development - - Management fees - General and administrative expenses Total operating expenses Loss from Operations Income Tax Provision - - Net Loss $ $ Net Loss per Common Share - Basic and Diluted $ $ Weighted average common shares outstanding: - basic and diluted See accompanying notes to the financial statements. F-2 Lion Consulting Group, Inc. Statement of Stockholders' Equity (Deficit) March 31, 2015 Common Stock, $0.001 Par Value Additional Total Number of Paid-in Stockholders' Shares Amount Capital Accumulated Deficit Equity (Deficit) Balance, March 31, 2013 ) Common stock issued for cash at $0.02 per share - Forgiveness of shareholder debt - - - Net loss - - - ) ) Balance, March 31, 2014 ) ) Net loss - - - ) ) Balance, March 31, 2015 $ $ $ ) $ ) See accompanying notes to the financial statements. F-3 Lion Consulting Group, Inc. Statements of Cash Flows For the Year Ended For the Year Ended March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Prepayments and other current assets - Subscription receivable - Accrued expenses and other current liabilities Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party loan Proceeds from sale of common stock - Net cash provided by financing activities Net change in cash ) ) Cash at beginning of the year Cash at end of the year $
